MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                         Dec 09 2020, 9:06 am
court except for the purpose of establishing
                                                                                       CLERK
the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                      Court of Appeals
estoppel, or the law of the case.                                                       and Tax Court




ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Michael E. Polen, Jr.                                    J. Blake Hike
Daniel J. Zlatic                                         Larry L. Barnard
Rubino Ruman Crosmer & Polen, LLC                        Carson LLP
Dyer, Indiana                                            Fort Wayne, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA
Neal M. Siegel,                                          December 9, 2020
Appellant-Plaintiff,                                     Court of Appeals Case No.
                                                         20A-CT-173
        v.                                               Appeal from the La Porte Circuit
                                                         Court
Sue M. Tomion,                                           The Honorable Thomas Alevizos,
Appellee-Defendant.                                      Judge
                                                         Trial Court Cause No.
                                                         46C01-1803-CT-460



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CT-173 | December 9, 2020       Page 1 of 17
[1]   Neal M. Siegel appeals the trial court’s judgment of $51,500 based upon a jury

      verdict in his favor. Siegel raises two issues which we restate as:

               I.    Whether the trial court erred or abused its discretion in
                     instructing the jury; and

              II.    Whether the trial court erred in entering judgment for damages
                     in the amount awarded by the jury.


      We affirm.


                                          Facts and Procedural History

[2]   In 2016, Siegel was driving a vehicle when he was involved in an automobile

      accident with Sue Tomion. On March 23, 2018, Siegel filed a complaint

      against Tomion. 1 On November 7, 2018, the trial court scheduled a jury trial

      for November 25, 2019.


[3]   On November 18, 2019, Siegel filed a supplemental proposed jury instruction

      including Proposed Jury Instruction No. 5, which states:


                 The duty to abstain from injuring another applies to the sick, the
                 weak, infirm, or previously injured, as well as to the strong and
                 healthy, and when this duty is violated, the measure of damages
                 is the injury and damage which results.

                 The law provides that a wrongdoer takes a plaintiff as she finds a
                 plaintiff, with all of plaintiff’s illnesses and infirmities of body,
                 and the defendant is responsible in damages for aggravating a
                 previous physical condition. Even if you find from the evidence



      1
          The record does not contain a copy of the complaint.

      Court of Appeals of Indiana | Memorandum Decision 20A-CT-173 | December 9, 2020   Page 2 of 17
              that because of a prior physical condition, the plaintiff may have
              been susceptible to injury, or that he/she suffered more because
              of a prior physical condition, this fact will not prevent the
              recovery of any and all damages caused by the defendant’s
              conduct.

              Where a preexisting condition existed, and where after an injury
              aggravating the condition results, but you cannot distinguish
              between the current injury or condition and the preexisting
              condition, so long as the fact of aggravation is established by the
              evidence in the case, the defendant whose negligence was the
              cause of the injury or aggravation is responsible for the entire
              damage.


      Appellant’s Appendix Volume II at 220.


[4]   On November 25 and 26, 2019, the court held a jury trial. The court informed

      the jury that Tomion stipulated that her negligence caused the accident but

      disputed the nature, extent, and cause of some of Siegel’s alleged injuries and

      damages.


[5]   Siegel testified he had been a limousine driver for eighteen years and was

      involved in a car crash in April 2014, which resulted in injuries including “a

      neck issue” and “a back and hip issue.” Transcript Volume II at 94. He

      testified about his treatment and pain before and after the 2016 crash. He

      indicated that doctors recommended a cervical laminectomy in 2015, but he

      could not pass the cardiac clearance for the procedure until he changed his

      lifestyle. He had the procedure at some point after the 2016 car crash and after

      he had lost forty pounds.



      Court of Appeals of Indiana | Memorandum Decision 20A-CT-173 | December 9, 2020   Page 3 of 17
[6]   The court admitted photos of the vehicles involved in the 2016 crash. Siegel

      testified that Tomion was braking when she struck the rear of his vehicle and

      that he “felt a big bump in the back of [his] car.” Id. at 99. When asked how he

      was feeling immediately after the collision, he answered: “I felt a jolt in the

      bottom of my back right away, and I felt pain in my neck, but my neck was

      already messed up, so I wasn’t sure what I was feeling in my neck.” Id. at 100.

      He testified that an ambulance arrived but he did not use it because he thought

      he could still complete his ride, he was a long way from home, and he did not

      think it was necessary to go to the hospital. He testified that he saw a doctor six

      days after the accident regarding limitations in his neck, the appointment had

      been scheduled prior to the time of the accident, and he “did not discuss that

      accident, the second accident, with [the doctor] at that time. Not on the initial

      visit.” Id. at 130.


[7]   The court played the video deposition of Dr. Andrew Engel, Siegel’s pain

      management physician, who testified in part that he treated Siegel following the

      2014 crash, and that Siegel had degenerative disc disease prior to the 2016

      accident. He testified about the surgery related to spinal stenosis that pre-

      existed the 2016 accident, that a CT scan after the accident showed “C3-4

      spondylolisthesis, so again spondylolisthesis is offsetting of the bone, and some

      narrowing of the C5-6 disc and the multi-level facet disease, so there were

      changes in the facet joint associated with aging,” and that Siegel “still needed

      resolution of the C3-4 spondylolisthesis that I thought was caused by the motor

      vehicle accident.” Appellant’s Appendix Volume II at 155, 157. The court


      Court of Appeals of Indiana | Memorandum Decision 20A-CT-173 | December 9, 2020   Page 4 of 17
      played the video deposition of Dr. Larry Salberg, a neurologist hired by defense

      counsel who conducted an examination of Siegel and his medical records in

      September 2019. Dr. Salberg testified that “almost all of the symptoms that he

      was complaining about and getting treated for were preexisting the motor

      vehicle accident of 2016.” Id. at 55. The court also admitted Siegel’s medical

      records.

[8]   During the discussion of the final instructions, the court and the parties

      discussed Final Instruction No. 6, which stated:

              If you find that the Plaintiff is entitled to recover, you must
              consider evidence of third-party source benefits Plaintiff received
              and whether Plaintiff must repay those benefits.

              Any amount Plaintiff is not required to repay will not be paid out
              of any verdict you award to Plaintiff after this trial is over. In
              determining your verdict, therefore, reduce what you would
              otherwise award Plaintiff by the amount of any benefits Plaintiff
              is not required to repay.


      Id. at 202. The following exchange occurred regarding Final Instruction No. 6:


              [Siegel’s Counsel]: Six, they actually took out the middle
              paragraph where it says, any amount plaintiff must repay, I
              would just ask that the entire pattern be given.

              THE COURT: Yes.

              [Siegel’s Counsel]: I have the pattern if you’d like it.

              THE COURT: I have it.

              THE BAILIFF: What number is it?


      Court of Appeals of Indiana | Memorandum Decision 20A-CT-173 | December 9, 2020   Page 5 of 17
                 THE COURT: 531.

                 [Siegel’s Counsel]: It’s 531.

                 THE COURT: Seven is ours anyway. No problem with that?

                 [Siegel’s Counsel]: No problem, Judge.


      Transcript Volume II at 157-158.2 The court ultimately gave Final Instruction

      No. 6.


[9]   In discussing another instruction, 3 Siegel’s counsel asserted that the instruction

      was not the pattern and that “[t]here’s 926(a) and 926(b).” 4 After some

      discussion, the following exchange occurred:




      2
          Indiana Model Civil Jury Instruction 531 states:
                 If you find that [plaintiff] is entitled to recover, you must consider evidence of [worker’s
                 compensation][name other collateral source payment] benefits [plaintiff] received and whether
                 [plaintiff] must repay those benefits.
                 Any amount [plaintiff] must repay for those benefits will be paid out of any verdict you
                 award to [plaintiff] after this trial is over. Do not reduce your verdict by the amount of
                 those benefits [plaintiff] must repay.
                 [Any amount (plaintiff) is not required to repay will not be paid out of any verdict you
                 award to (plaintiff) after this trial is over. Therefore, in determining your verdict, reduce
                 what you would otherwise award (plaintiff) by the amount of any benefits (plaintiff) is not
                 required to repay.]
      3
       During the beginning of the discussion concerning this instruction, the court stated: “Eight is pattern.”
      Transcript Volume II at 158. On appeal, the parties do not point to the proposed instruction the court was
      discussing.
      4
        Indiana Model Civil Jury Instruction 926(a) states: “A pre-existing condition is a [physical][mental]
      condition that existed before [the collision][the incident][describe event]. [Plaintiff] may recover damages for
      the extent that [defendant] aggravated [plaintiff]’s [specify pre-existing condition]. [Plaintiff] cannot, however,
      recover damages for [specify pre-existing condition] itself.” Indiana Model Civil Jury Instruction 926(b) states:
      “[Plaintiff] is [also] not entitled to recover damages for any condition that occurred after, and was not caused
      by, [the collision][the incident][describe event].”

      Court of Appeals of Indiana | Memorandum Decision 20A-CT-173 | December 9, 2020                         Page 6 of 17
        THE COURT: What do you want to use? Before the collision in
        question?

        [Tomion’s Counsel]: Before the May 21st –

                                             *****

        [Tomion’s Counsel]: May 21, 2016, accident.

        [Siegel’s Counsel]: That’s fine.

        THE COURT: – accident. Plaintiff may recover damages to the
        extent that the defendant aggravated plaintiff’s pre-existing
        condition.

        [Tomion’s Counsel]: Do you want to put specific –

        [Siegel’s Counsel]: I mean, if we were going to put something
        specific I would just say pre-existing neck and back condition.

        THE COURT: Pre-existing neck and back condition?

        [Tomion’s Counsel]: That’s fine.

        THE COURT: Plaintiff cannot, however, recover damages for
        the prior condition, neck and back condition. All right. Nine is
        pattern. No problem, right?

        [Siegel’s Counsel]: That’s fine.


Id. at 159. The court gave the jury Final Instruction No. 9, which stated:


        A pre-existing condition is a physical condition that existed
        before the collision on May 21, 2016. Plaintiff may recover
        damages for the extent that the Defendant aggravated Plaintiff’s
        neck and back condition. Plaintiff cannot, however, recover
        damages for the neck and back condition itself.


Appellant’s Appendix Volume II at 205.

Court of Appeals of Indiana | Memorandum Decision 20A-CT-173 | December 9, 2020   Page 7 of 17
[10]   With respect to Siegel’s supplemental Proposed Instruction No. 5, Tomion’s

       counsel objected and stated: “My objection is that it is covered by – if he wants

       the combination of model instruction 925 and 926(a), which has already been

       agreed to, I think what we could do is add 925 and then that would cover this

       instruction, which is not a pattern instruction.” 5 Transcript Volume II at 161.

       Siegel’s counsel mentioned Dunn v Cadiente, 516 N.E.2d 52 (Ind. 1987), reh’g

       denied, and asserted that the instruction covered the issue of apportionment.

       After some discussion, the court indicated it would give the pattern instruction

       and allow Siegel’s counsel to discuss Dunn to the jury.


[11]   During closing argument, Siegel’s counsel argued:


                The big question that we have to ask here and the big question
                for the jury is you have to determine – you know, their argument
                is [Siegel] had all these horrible things before, which we don’t
                dispute. We argue that he was doing better before this crash.
                The issue you have to figure out is was he hurt in this crash?
                And all of the evidence says yes, including their own doctor. . . .
                And the law of aggravation, folks, is very simple. If somebody
                has pre-existing problems and they’re hurt, they’re responsible for
                the aggravation. One thing I want to make perfectly clear, and
                when the judge instructs you on this, listen to the instruction,
                what is the responsible cause? It doesn’t have to be a single
                responsible cause. There can be multiple responsible causes
                which is what they say. And given the fact that they are a
                responsible cause and they can’t differentiate between what it is,
                unfortunately they’re on the hook for the whole thing; and that’s



       5
         Indiana Model Civil Jury Instruction 925 states: “[Defendant] is not excused from responsibility just because
       [plaintiff] had [describe physical or mental condition] at the time of [the collision][the incident][describe event] that
       made [him][her] more likely to be injured.”

       Court of Appeals of Indiana | Memorandum Decision 20A-CT-173 | December 9, 2020                             Page 8 of 17
               the law. The crash also caused new injuries. There’s no dispute
               of that in the evidence.


       Transcript Volume II at 176-177. Siegel’s counsel suggested total damages of

       over $1,000,000 to the jury.


[12]   During the closing argument, Tomion’s counsel stated that “there is just

       absolutely nothing fair about a $1 million judgment in a ten-mile-an-hour

       accident.” Id. at 185. He stated that “[t]he question is: Is all the pain he’s

       having because of the accident?” Id. at 186. He also stated:


               Now, if I had failed to convince you of this and you find
               yourselves considering this and you’re down there and get back
               there and you start thinking about 65 or $66,000.00 in medical
               expenses, I would still suggest to you that pain and suffering is no
               more than 25 or $30,000.00. And, again, the reason for that is
               because I don’t think any of this stuff is related to the accident
               and he already had pain to begin with, so why – how does he
               justify compensation of up to $1 million in this case? I don’t
               think so. . . . But when you look at it and consider it, you
               consider all of the testimony, consider all of the medical records,
               you consider everything that you’ve heard today, we would ask
               that you render a verdict in the amount of $1,000.00 up to
               $30,102.00.


       Id. at 208-209.


[13]   The jury found in Siegel’s favor and awarded him $51,500. The court accepted

       the verdict and entered judgment accordingly. On December 4, 2019, Siegel

       filed a Motion to Correct Error and Request for a New Trial Pursuant to Trial

       Rule 59, which was deemed denied.

       Court of Appeals of Indiana | Memorandum Decision 20A-CT-173 | December 9, 2020   Page 9 of 17
                                                   Discussion

                                                         I.

[14]   The first issue is whether the trial court erred or abused its discretion in not

       giving the jury Siegel’s Proposed Instruction No. 5 and in providing the jury

       with Final Instruction No. 6. The purpose of jury instructions is to inform the

       jury of the law applicable to the facts without misleading the jury and to enable

       it to comprehend the case clearly and arrive at a just, fair and correct verdict.

       Blocher v. DeBartolo Props. Mgmt, Inc., 760 N.E.2d 229, 235 (Ind. Ct. App. 2001),

       trans. denied. Trial courts generally enjoy considerable discretion when

       instructing a jury. Humphrey v. Tuck, 151 N.E.3d 1203, 1207 (Ind. 2020).

       When a party challenges a trial court’s decision to give or refuse a proposed

       instruction, a reviewing court considers three things: (1) whether the instruction

       correctly states the law; (2) whether the instruction is supported by evidence in

       the record; and (3) whether the instruction’s substance is covered by other

       instructions. Id. “Only the first consideration is a legal question on which the

       trial court receives no deference.” Id. The other two are reviewed for an abuse

       of discretion. Id.


[15]   Siegel argues the trial court erred in refusing to give his Proposed Instruction

       No. 5, asserts it was an accurate statement of the law, and cites Dunn v.

       Cadiente, 516 N.E.2d 52 (Ind. 1987), reh’g denied. Specifically, he emphasizes

       the third paragraph of Proposed Instruction No. 5. He contends that the

       instruction was supported by the evidence, the instruction was not covered by


       Court of Appeals of Indiana | Memorandum Decision 20A-CT-173 | December 9, 2020   Page 10 of 17
       other instructions, and that the jury was left with the incorrect impression that

       he continued to have the burden of proof regarding causation of damages.

[16]   In Dunn, Robert Dunn appealed a judgment awarding damages of $24,065

       following a bench trial in his medical malpractice action against Dr. Samson S.

       Cadiente. 516 N.E.2d at 53. The Indiana Supreme Court held:


               It is axiomatic that, before liability can be imposed, there must be
               proof that the defendant’s negligence proximately caused the
               plaintiff’s harm. Yaney by Yaney v. McCray Memorial Hospital
               (1986), Ind. App., 496 N.E.2d 135. An essential element of
               recovery in a negligence action is that the injury be the proximate
               result of a defendant’s negligence. Hartman v. Memorial Hospital of
               South Bend (1978), 177 Ind. App. 530, 380 N.E.2d 583. In order
               for a plaintiff to carry his burden of proof, the evidence must
               establish the element of proximate cause connecting the alleged
               wrongful act with the injury. Palace Bar Inc. v. Fearnot (1978) 269
               Ind. 405, 381 N.E.2d 858. Just because there is proof that some
               of the claimed injury and loss was caused by the breach of duty
               does not necessarily mean that all damages resulted from the
               breach.


       Id. at 55. The Court held:


               A pre-existing condition or susceptibility, if aggravated by a
               defendant’s conduct, may result in a defendant’s full liability for
               the resulting injury and loss. However, if the pre-existing
               condition, standing alone, independently causes injury and loss,
               a defendant will not be liable for such damages.


       Id. at 56.


[17]   The Court stated:

       Court of Appeals of Indiana | Memorandum Decision 20A-CT-173 | December 9, 2020   Page 11 of 17
               To the extent that there may have been conflicting evidence
               regarding the extent to which all of Dunn’s injuries and losses
               were causally related to Cadiente’s conduct or the congenital
               anomaly, the question may be viewed as one of apportionment of
               damages. Upon this issue, Prosser favors the following
               approach:

                       Where a logical basis can be found for some rough
                       practical apportionment, which limits a defendant’s
                       liability to that part of the harm which he has in fact
                       caused, it may be expected that the division will be made.
                       Where no such basis can be found and any division must
                       be purely arbitrary, there is no practical course except to
                       hold the defendant for the entire loss, notwithstanding the
                       fact that other causes have contributed to it.

               Prosser[, Law of Torts, 4th Edition,] p. 314. Consistent with a
               plaintiff’s burden to prove causation, we do not view this
               consideration as transferring to a defendant the burden to prove
               the existence of a logical basis for apportionment. The burden of
               proof remains with the plaintiff. In order to benefit from this
               rule, it is therefore plaintiff’s burden to prove the absence of any
               such basis for apportionment.


       Id. The Court observed that “[v]iewing the evidence favorable to the judgment,

       we find it does not inescapably lead to the conclusion that apportionment is

       impossible” and held that “[t]hus the trial court did not err in failing to award

       damages for all of the injuries and losses claimed by plaintiff.” Id.


[18]   As pointed out by Tomion, Siegel’s Proposed Instruction No. 5 fails to take into

       consideration the first portion of the Court’s quotation of Prosser. Specifically,

       Proposed Instruction No. 5 did not state that “[w]here a logical basis can be

       found for some rough practical apportionment, which limits a defendant’s

       Court of Appeals of Indiana | Memorandum Decision 20A-CT-173 | December 9, 2020   Page 12 of 17
       liability to that part of the harm which he has in fact caused, it may be expected

       that the division will be made.” See id. (quoting Prosser, supra., p. 314). Nor

       did Proposed Instruction No. 5 inform the jury that “[w]here no such basis can

       be found and any division must be purely arbitrary, there is no practical course

       except to hold the defendant for the entire loss.” See id. (quoting Prosser, supra.,

       p. 314) (emphasis added). The proposed instruction would have required

       additional clarification instructions and may have confused the jury in its

       proposed form. We find no abuse of discretion in the trial court’s denial of the

       proposed instruction. 6

[19]   Siegel also argues that the trial court erred in giving Final Instruction No. 6. He

       points to Indiana Model Civil Jury Instruction 531 which provides:

                If you find that [plaintiff] is entitled to recover, you must consider
                evidence of [worker’s compensation][name other collateral source
                payment] benefits [plaintiff] received and whether [plaintiff] must
                repay those benefits.

                Any amount [plaintiff] must repay for those benefits will be paid
                out of any verdict you award to [plaintiff] after this trial is over.
                Do not reduce your verdict by the amount of those benefits
                [plaintiff] must repay.

                [Any amount (plaintiff) is not required to repay will not be paid
                out of any verdict you award to (plaintiff) after this trial is over.
                Therefore, in determining your verdict, reduce what you would


       6
         To the extent Siegel asserts that the trial court’s instruction that he “cannot . . . recover damages for the
       neck and back condition itself” is in contradiction to Dunn, Appellant’s Brief at 29-30 (quoting Transcript
       Volume II at 215), we note that he did not object at trial to Final Instruction No. 9 based upon Dunn and
       ultimately agreed to the instruction.


       Court of Appeals of Indiana | Memorandum Decision 20A-CT-173 | December 9, 2020                      Page 13 of 17
                otherwise award (plaintiff) by the amount of any benefits (plaintiff)
                is not required to repay.]


       He asserts that the trial court improperly substituted the third bracketed

       paragraph in place of the second paragraph.7 He also asserts that Final

       Instruction No. 6 was not supported by evidence because there was no evidence

       admitted at trial of collateral source payments that did not need to be repaid by

       him. He argues that “the only evidence in the record consisted of the fact that

       Siegel was required to repay Meridian Health for payments it made to Siegel’s

       medical providers for services necessitated by Tomion’s negligence.”8

       Appellant’s Brief at 35.

[20]   To the extent Siegel asserts that Final Instruction No. 6 was an incomplete and

       inaccurate statement of the law because it informed the jury to reduce what it

       would otherwise award Plaintiff by the amount of any benefits Plaintiff is not

       required to repay, we disagree. This statement is found in paragraph 3 of

       Indiana Model Civil Jury Instruction 531. With respect to Siegel’s argument

       that the trial court failed to instruct the jury not to reduce the verdict by the

       amounts of those benefits he must repay, we note that Final Instruction No. 9




       7
         Siegel notes: “Words, phrases, and sentences that appear in brackets are alternatives or additions to
       instructions, to be used when applicable to the particular case on trial.” Appellant’s Brief at 34 n.1 (quoting
       Indiana Model Civil Jury Instructions, 2014 Ed., Guidelines for Judges and Attorneys, p. xxxi).
       8
        While Siegel cites to the record in his statement of facts regarding whether he had to repay certain
       payments, he does not cite to the record for this assertion in his argument section. Ind. App. Rule
       46(A)(8)(a) provides that each contention in the argument section of an appellant’s brief “must be supported
       by citations to the authorities, statutes, and the Appendix or parts of the Record on Appeal relied on, in
       accordance with Rule 22.”

       Court of Appeals of Indiana | Memorandum Decision 20A-CT-173 | December 9, 2020                    Page 14 of 17
       provided in part that “Plaintiff may recover damages for the extent that the

       Defendant aggravated Plaintiff’s neck and back condition,” and Final

       Instruction No. 13 provided in part:

               You must now determine the total amount of money that will
               fairly compensate Neal M. Siegel for those elements of damage
               that you find were proved by the greater weight of the evidence to
               have resulted from the collision caused by Sue M. Tomion.
               In deciding the amount of money you award, you may consider:

                                                     *****

               (4) The reasonable value of necessary medical care, treatment,
               and services Neal M. Siegel has incurred and will incur in the
               future as a result of the injuries;

       Appellant’s Appendix Volume II at 205, 209. In light of these additional

       instructions, we cannot say that the trial court abused its discretion.

                                                         II.


[21]   The next issue is whether the trial court erred in entering judgment for damages

       in the amount awarded by the jury. Siegel argues the evidence demonstrates

       that the jury’s award of $51,500 was not within the bounds of the evidence.

[22]   We afford a jury’s damage awards great deference on appeal. Sims v. Pappas, 73

       N.E.3d 700, 709 (Ind. 2017). A damage award will not be reversed if it falls

       within the bounds of the evidence. Id. We look only to the evidence and

       inferences therefrom which support the jury’s verdict, and will affirm it if there

       is any evidence in the record which supports the amount of the award, even if it

       is variable or conflicting. Id. “Appellate courts will not substitute their idea of


       Court of Appeals of Indiana | Memorandum Decision 20A-CT-173 | December 9, 2020   Page 15 of 17
       a proper damage award for that of the jury.” Sears Roebuck & Co. v. Manuilov,

       742 N.E.2d 453, 462 (Ind. 2001) (quoting Prange v. Martin, 629 N.E.2d 915, 922

       (Ind. Ct. App. 1994), reh’g denied, trans. denied). “We will not deem a verdict to

       be the result of improper considerations unless it cannot be explained on any

       other reasonable ground.” Id. (quoting Prange, 629 N.E.2d at 922). “We

       cannot invade the province of the jury to decide the facts and cannot reverse

       unless the verdict is clearly erroneous.” Id. (quoting Annee v. State, 256 Ind.

       686, 690, 271 N.E.2d 711, 713 (1971), reh’g denied).


[23]   The record reveals that Siegel had been involved in a car crash in April 2014,

       which resulted in injuries including “a neck issue” and “a back and hip issue.”

       Transcript Volume II at 94. During his deposition, Dr. Salberg testified:


               After careful review and thought and going over what the patient
               told me in the IME it’s my opinion that almost all of the
               symptoms that he was complaining about and getting treated for
               were preexisting the motor vehicle accident of 2016. He had
               been in several motor vehicle accidents prior and he had been
               seeing specialists, including neurosurgeons and pain
               management experts for several years before this accident
               occurred.

                                                    *****

               I felt that there may have been a mild exacerbation of the
               preexisting neck issue with a simple, simple whiplash.


       Appellant’s Appendix Volume II at 55-56. He also expressed his opinion

       regarding the degenerative nature of some of Siegel’s injuries. When asked if he

       agreed with Dr. Gandhi’s assessment in 2017 that Siegel needed surgery due to

       Court of Appeals of Indiana | Memorandum Decision 20A-CT-173 | December 9, 2020   Page 16 of 17
       what occurred in 2014, Dr. Salberg answered: “I do a hundred percent, I do a

       hundred percent.” Id. at 73. With respect to spondylolisthesis, he testified on

       cross-examination:


               [I]f you look at what the studies show it’s noted after the
               accident. And it could have been maybe due to the accident. I
               told you that, but it was a one plus. That’s usually not a real
               painful situation and, you know, they didn’t do surgery because
               he had a grade one spondylolisthesis, you know. They did it for
               other reasons, but even if the accident did cause it it also could be
               part of his degenerative disease, process like you point out, you
               know. It’s a combination.


       Id. at 123-124. Plaintiff’s Exhibit No. 13 consists of a summary of Siegel’s

       medical bills and includes $144,833.92 of the total amount billed, the amount

       paid by Meridian Health of $9,470.59, downward adjustments of $79,762.07,

       and a balance remaining of $55,601.26. Based upon the record, the award was

       within the range of evidence presented and we do not interfere with the jury

       award.

[24]   For the foregoing reasons, we affirm the trial court’s order.


[25]   Affirmed.

       Vaidik, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CT-173 | December 9, 2020   Page 17 of 17